In an action to foreclose a mechanic’s lien, plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Jones, J.) dated December 21, 1982, which granted the motion of the defendants to compel arbitration of the parties’ dispute and (2) an order of the same court dated January 26, 1983, which denied plaintiff’s motion to reargue. H Appeal from order dated January 26, 1983, dismissed. No appeal lies from an order denying reargument. H Order dated December 21, 1982, affirmed. No opinion. ¶ Defendants are awarded one bill of costs. Bracken, J. P., Niehoff, Rubin and Eiber, JJ., concur.